DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MONIKA MARKLEY,
                             Appellant,

                                    v.

                        STEVEN A. MARKLEY,
                             Appellee.

                              No. 4D22-795

                          [October 27, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Brett M. Waronicki, Judge; L.T. Case No.
432021000169DRAXMX.

  Thomas L. Colter and Jorge Andres of Law Patriot, Stuart, for appellant.

  Michael Rebuck of Michael Todd Rebuck, P.A., Palm City, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.